                Case 3:17-cv-03488-MMC Document 95 Filed 02/05/21 Page 1 of 6


 1   COHELAN KHOURY & SINGER
     Michael D. Singer (SBN 115301)
 2
     msinger@ckslaw.com
 3   J. Jason Hill (SBN 179630)
     jhill@ckslaw.com
 4
     605 C Street, Suite 200
 5   San Diego, CA 92101
     Tel: (619) 595-3001/Fax: (619) 595-3000
 6
     [Additional counsel listed on following page]
 7   Counsel for Plaintiff Jasmine Miller
 8   MORGAN, LEWIS & BOCKIUS LLP
 9   John S. Battenfeld (SBN 119513)
     john.battenfeld@morganlewis.com
10   Brian D. Fahy (SBN 266750)
11   Brian.Fahy@morganlewis.com
     Tuyet T. Nguyen Lu (SBN 256431)
12   tuyet.nguyen@morganlewis.com
13   300 South Grand Avenue
     Twenty-Second Floor
14   Los Angeles, CA 90071-3132
15   Tel: (213) 612-2500/ Fax: (213) 612-2501
16   Attorneys for Defendant Amazon Logistics, Inc.,
     incorrectly sued as AMAZON.COM, LLC
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
19
     JASMINE MILLER, individually and on             Case No. 17-CV-03488-MMC
20   behalf of all others similarly situated,
                                                     CLASS ACTION
21
                        Plaintiff,                   JOINT REPORT REGARDING STATUS
22               v.                                  OF PENDING STATE COURT ACTION
23                                                   Complaint filed: April 11, 2017
     AMAZON.COM, LLC, a Delaware                     Removal date: June 15, 2017
24   Limited Liability Company; and DOES 1           Trial Date:      None set
25   through 500, inclusive,

26                      Defendants.
27
28


     JOINT REPORT REGARDING STATUS OF STATE COURT SETTLEMENT          CASE NO. 17-CV-03488-MMC
                Case 3:17-cv-03488-MMC Document 95 Filed 02/05/21 Page 2 of 6


 1   LAW OFFICES OF RONALD A. MARRON, APLC
     Ronald A. Marron (SBN 175650)
 2
     ron@consumersadvocates.com
 3   651 Arroyo Drive
     San Diego, CA 92103
 4
     Tel: (619) 696-9006
 5   Fax: (619) 564-6665
 6   Counsel for Plaintiff Jasmine Miller, individually and
 7   on behalf of all others similarly situated
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     JOINT REPORT REGARDING STATUS OF STATE COURT SETTLEMENT    CASE NO. 17-CV-03488-MMC
                Case 3:17-cv-03488-MMC Document 95 Filed 02/05/21 Page 3 of 6



 1         Pursuant to the Court’s December 15, 2020 Order maintaining stay (see Dkt No. 94),
 2   Plaintiff Jasmine Miller (“Plaintiff”) and Defendant Amazon Logistics, Inc. (incorrectly sued
 3   as Amazon.com LLC) (“Defendant”) (together as “the Parties”), by and through their
 4   respective counsel, submit the following Joint Report:
 5         The Parties attended a mediation in San Francisco with Tripper Ortman on September
 6   18, 2019. On October 1, 2019, the Parties reached an agreement in principle to settle this case
 7   and are currently meeting and conferring regarding a draft long form settlement agreement.
 8         As the contemplated settlement encompasses not only the claims in this matter but also
 9   claims in a related PAGA action filed by Plaintiff Miller against Defendant that is pending in
10   Alameda County Superior Court (Case No. RG17856888), the Parties have agreed to amend
11   the complaint in the Miller PAGA action to add the claims herein so that the Alameda
12   Superior Court can process the settlement encompassing the claims in both actions.
13         At all times since reaching the Settlement, the Parties have been diligently working in
14   earnest to finalize the terms of the proposed Settlement, but additional time is required to
15   allow the Parties time to finalize the balance of the terms of the Settlement Agreement and
16   its exhibits, as well as the Motion for Preliminary Approval of Class and PAGA Action
17   Settlement itself, and draft a consolidated complaint encompassing the claims in the PAGA
18   action and the instant class action. Defendant has reviewed the draft of the consolidated
19   complaint and Plaintiff is in the process of reviewing the changes. The fact that A-1 Express,
20   Inc., dba 1-800 Courier, had declared bankruptcy, presented issues that required further meet
21   and confer between the Parties. However, the Parties have met and conferred as to a resolution
22   of that issue sufficient to finalize the Settlement Agreement and the Motion for Preliminary
23   Approval. Plaintiff is finalizing the Settlement Agreement and its exhibits, as well as the
24   Motion for Preliminary Approval of Class and PAGA Action Settlement, and anticipated
25   providing Defendant drafts within the next two weeks.
26         Following execution of the long form settlement agreement and the Parties’ agreement
27   on the consolidated complaint, the Parties anticipate filing a Motion for Preliminary Approval
28   of Class and PAGA Representative Action Settlement with the Alameda Superior Court

                                                   1
     JOINT REPORT REGARDING STATUS OF STATE COURT SETTLEMENT           CASE NO. 17-CV-03488-MMC
                Case 3:17-cv-03488-MMC Document 95 Filed 02/05/21 Page 4 of 6



 1   within the next sixty (60) days. To allow the Parties further time to complete these steps, the
 2   Parties respectfully request that the Court maintain the stay in this action and set a deadline
 3   of April 6, 2021 for the Parties to file a Joint Report to update the Court on the status of the
 4   Parties’ settlement efforts.
 5                                                Respectfully submitted,
 6   Dated: February 5, 2021                      COHELAN KHOURY & SINGER
 7                                                By /s/ J. Jason Hill
 8                                                   J. Jason Hill
                                                 Attorneys for Plaintiff JASMINE MILLER
 9
10
11   Dated: February 5, 2021                      MORGAN, LEWIS & BOCKIUS LLP
12
                                                  By /s/ Tuyet T. Nguyen Lu
13                                                   John S. Battenfeld
                                                     Brian D. Fahy
14
                                                     Tuyet T. Nguyen Lu
15                                               Attorneys for Defendant AMAZON.COM LLC
16                                  Attestation Regarding Signatures
17         I, J. Jason Hill, attest that all other signatories listed, and on whose behalf this filing is
18   submitted, concur in the filing’s content and have authorized the filing.
19
20   Dated: February 5, 2021                    COHELAN KHOURY & SINGER

21                                             By /s/ J. Jason Hill
22                                                J. Jason Hill
                                              Attorneys for Plaintiff JASMINE MILLER
23
24
25
26
27
28

                                                     2
     JOINT REPORT REGARDING STATUS OF STATE COURT SETTLEMENT              CASE NO. 17-CV-03488-MMC
      Case 3:17-cv-03488-MMC Document 95 Filed 02/05/21 Page 5 of 6



1                                 PROOF OF SERVICE
2    Miller v. Amazon.com, LLC, et al.
3    U.S.D.C. Case No. 17-CV-03488-MMC
4          I, Karla Sousa, declare as follows:
5          I am employed in the County of San Diego, State of California. I am over
6    the age of 18 and not a party to this action. My business address is 605 C Street,
7    Suite 200, San Diego, CA 92101. On February 5, 2021, I instituted service of the
8    foregoing document(s) described as:
9     JOINT REPORT REGARDING STATUS OF PENDING STATE COURT
10                                         ACTION
11   on the following parties:
12   Counsel for Defendant                       Co-counsel for Plaintiff
     John S. Battenfeld, Esq.                    Ronald A. Marron, Esq.
13
     Tuyet T. Nguyen, Esq.                       Michael T. Houchin, Esq.
14   Brian D. Fahy, Esq.                         Lilach Halperin, Esq.
     MORGAN, LEWIS & BOCKIUS LLP                 Regina Pineda, Esq.
15
     300 South Grand Avenue                      LAW OFFICES OF RONALD A.
16   Twenty-Second Floor                         MARRON
     Los Angeles, CA 90071-3132                  651 Arroyo Drive
17
     john.battenfeld@morganlewis.com             San Diego CA 92103
18   tuyet.nguyen@morganlewis.com                ron@consumersadvocates.com
     brian.fahy@morganlewis.com                  mike@consumeradvocates.com
19
                                                 lilach@consumeradvocates.com
20   Andrea L. Fellion, Esq.                     regina@consumeradvocates.com
     Amy A. McGeever, Esq.
21
     MORGAN, LEWIS & BOCKIUS LLP
22   One Market, Spear Street Tower
23
     San Francisco, CA 94105
     andrea.fellion@morganlewis.com
24   amy.mcgeever@morganlewis.com
25

26

27

28


     PROOF OF SERVICE                                       CASE NO. 17-CV-03488-MMC
      Case 3:17-cv-03488-MMC Document 95 Filed 02/05/21 Page 6 of 6



1    in the following manner (as indicated below):
2          Submitting an electronic version of the document(s) via portable document
3    format (PDF) to the court at https://ecf.cand.uscourts.gov.
4          Service will be deemed effective as provided for by Civil Local Rule 5-1 of
5    the District Court of California, Northern District.
6          I declare that I am employed in the office of a member of the bar of this
7    court at whose direction this service is made.
8          Executed February 5, 2021, at San Diego, California.
9
10                                    Karla Sousa
11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28


     PROOF OF SERVICE                                        CASE NO. 17-CV-03488-MMC
